Opinion issued June 30, 2003








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00535-CV
____________

IN RE TIMOTHY PAUL MARTIN, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator Timothy Paul Martin has filed a petition for a writ of mandamus
complaining of Judge Erwin Ernst. (1)  Martin, however, has not included with his
petition the appendix required by Texas Rule of Appellate Procedure 52.3(j).

	We deny the petition for a writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.
1.            
           '